TAYLOR, Judge,
Concurring:
I agree completely with the majority’s reasoning in reversing the trial court’s final order in this action. However, I would reverse for an additional reason. I believe the trial court erred by failing to disqualify the Todd County Attorney in this proceeding.
Pursuant to KRS 67.040, the fiscal court consists of the county judge/executive and three county commissioners or magistrates *852who are elected by the citizens of the county where they reside. There is no question that the county judge/executive is a member of the fiscal court. In this case, the Todd County Attorney provided legal advice and consultation with the county judge executive regarding his duties and responsibilities in proposing an administrative code for the county. The county attorney also provided legal advice to the other individual members of the fiscal court regarding this same issue. There can be no dispute that both the judge/executive and the other individual members of the fiscal court are clients of the Todd County Attorney as contemplated under SCR 3.130(1.7). Upon providing advice to both sides regarding the implementation of the administrative code for Todd County, I do not believe the Todd County Attorney can then take sides and represent one or the other in subsequent litigation regarding the implementation of the administrative code. This is a blatant ethical violation in my opinion.
Additionally, if the individual county commissioners for Todd County are entitled to receive the benefit of representation by the county attorney in a dispute regarding the administrative code, then I believe it would be appropriate for all legal expenses incurred by the county judge/executive to be paid by Todd County.